448 F.2d 1398
UNITED STATES of America, Appellee,v.Alvin Lee HOLLOWAY, Appellant.
No. 71-1380.
United States Court of Appeals, Fourth Circuit.
Argued October 8, 1971.
Decided November 3, 1971.

Appeal from the United States District Court for the Eastern District of Virginia, at Newport News; Walter E. Hoffman, Chief Judge.
Jonathan S. Gibson, III, Newport News, Va. (Court-appointed counsel), for appellant.
William T. Mason, Jr., Asst. U. S. Atty. (Brian P. Gettings, U. S. Atty., on the brief) for appellee.
Before BOREMAN, Senior Circuit Judge, WINTER, Circuit Judge, and DUPREE, District Judge.
PER CURIAM:


1
Alvin Lee Holloway was indicted with others, charged in three separate counts with violations of the Federal Gun Control Act, 26 U.S.C. § 5822 (26 U.S.C. § 5861(c)); Chapter 53, 26 U.S.C. § 5861 (d); and 26 U.S.C. § 5842 (26 U.S.C. § 5861(i)). He was convicted by a jury and sentenced to imprisonment for a term of three years on each count, the sentences to run concurrently, but eligibility for parole to be determined in accordance with 18 U.S.C. § 4208(a) (2).


2
We have examined the record and have considered the briefs and oral arguments. Perceiving no error, we conclude that the judgments below must be sustained.


3
Affirmed.